UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6073


ADRIAN NATHANIEL BACON,

                Plaintiff - Appellant,

          v.

C/O MICHAEL WOOD; C/O WEBB; C/O C. ROSE; C/O K. BRINKLEY;
C/O WHITE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:13-cv-00565-JPJ)


Submitted:   May 29, 2015                  Decided:   July 1, 2015


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Adrian Nathaniel Bacon, Appellant Pro Se. Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adrian Nathaniel Bacon, a Virginia prisoner, appeals the

district court’s order granting summary judgment, on the ground

of qualified immunity, to Correctional Officers Michael Wood and

David   Webb   on     his    excessive   force   claim    and      to    Correctional

Officers      Chris    Rose,     Kendall     Brinkley,       and        Skylar   White

(together, with Webb and Wood, “Defendants”) on his deliberate

indifference claim in an action filed under 42 U.S.C. § 1983

(2012).    We affirm in part, vacate in part, and remand.

     “We review de novo an award of summary judgment on the

basis of qualified immunity.”              Durham v. Horner, 690 F.3d 183,

188 (4th Cir. 2012).          “Summary judgment is proper only if taking

the evidence and all reasonable inferences drawn therefrom in

the light most favorable to the nonmoving party, there is no

genuine    dispute     of    material    fact,   and     the    moving      party   is

entitled to judgment as a matter of law.”              Id.

     As an initial matter, we agree with Bacon that the district

court   did    not    view    the   evidence,    and     reasonable        inferences

therefrom, in the light most favorable to him.                          The district

court’s conclusions that Bacon had been handcuffed during the

incident with Defendants and had admitted to refusing to comply

with prison procedures for removing handcuffs while in his cell




                                         2
are not supported by any evidence in the present record. 1                 Nor

does the record include evidence of the prison’s policies or

procedures for removing a prisoner’s handcuffs while he is in

his cell.    Instead of viewing the evidence in Bacon’s favor, the

district    court   viewed    the   evidence    in   Defendants’   favor    by

presuming the existence of evidence favorable to Defendants that

was not in the record.         This was impermissible at the summary

judgment stage.      See Jacobs v. N.C. Admin. Office of the Cts.,

780 F.3d 562, 570 (4th Cir. 2015).

     “Our    qualified   immunity     analysis    typically   involves     two

inquiries:    (1)   whether     the   plaintiff      has   established     the

violation of a constitutional right, and (2) whether that right

was clearly established at the time of the alleged violation.”

Raub v. Campbell, __ F.3d __, __, 2015 WL 1926416, at *4 (4th

Cir. Apr. 29, 2015) (No. 14-1277).             “Eighth Amendment analysis

necessitates inquiry as to [(1)] whether the prison official[s]

acted with a sufficiently culpable state of mind (subjective

component) and [(2)] whether the . . . injury inflicted on the

inmate was sufficiently serious (objective component).”              Iko v.

Shreve, 535 F.3d 225, 238 (4th Cir. 2008) (internal quotation



     1 Although Bacon states for the first time in his informal
appellate brief that he was handcuffed at the relevant time, he
maintains here, as he did in the district court, that he
violated no prison policy.



                                      3
marks omitted); see Hudson v. McMillian, 503 U.S. 1, 6-10 (1992)

(discussing     subjective    and   objective   components);    Whitley   v.

Albers,   475   U.S.   312,   321   (1986)   (setting   forth   factors   to

assist courts in assessing subjective component), abrogated on

other grounds by Wilkins v. Gaddy, 559 U.S. 34 (2010).             Because

the district court viewed the facts in the light most favorable

to the Defendants, we are compelled to conclude that the court

erroneously granted summary judgment on Bacon’s Eighth Amendment

excessive force claim.

     With regard to the subjective component, the district court

concluded that, because Defendants Wood and Webb used an amount

of force that caused only minimal injury in order to remove the

restraints from a noncompliant prisoner, their actions must be

characterized “as a good faith effort to maintain or restore

discipline.”     Hudson, 503 U.S. at 6.         Because we disagree with

the district court’s description of the factual circumstances,

we conclude that there was no factual basis for the court’s

conclusion at the summary judgment stage.          Instead, applying the

Whitley factors, we conclude that the evidence shows no threat

to discipline, no need to apply any force on Bacon, and that the

use of any amount of force by Wood and Webb was disproportionate




                                      4
to the need to use force. 2              See Iko, 535 F.3d at 239; see

Wilkins, 559 U.S. at 37-38.

      With regard to the objective component of the excessive

force claim, the district court relied on its analysis under the

subjective component in concluding that Bacon failed to satisfy

the objective component’s requirements.                 Because the objective

component is not demanding, Williams v. Benjamin, 77 F.3d 756,

761   (4th   Cir.    1996),    and    because      “contemporary     standards    of

decency always are violated” when “prison officials maliciously

and sadistically use force to cause harm,” Hudson, 503 U.S. at

9, we conclude that the district court erred in this regard as

well.

      Turning       to   Bacon’s     deliberate       indifference     claim,    we

conclude     that    Bacon    has    failed   to    challenge   on    appeal     the

district     court’s      dispositive        ground    for   granting     summary

judgment.     See Stevenson v. City of Seat Pleasant, 743 F.3d 411,



      2The district court also concluded based on facts not in
the record that Wood and Webb employed a de minimis amount of
force.   It also relied on its conclusion that, because other
plausible causes for Bacon’s injury exist, Bacon was not
entitled to the inference that Wood and Webb caused his injury.
Such reasoning is at odds with the district court’s obligations
when deciding a summary judgment motion.   See Tolan v. Cotton,
134 S. Ct. 1861, 1866 (2014); Durham, 690 F.3d at 188. In any
event, we do not agree that the amount of force used here can be
considered de minimis based solely on the extent of Bacon’s
injury. See Wilkins, 559 U.S. at 37-38; Hudson, 503 U.S. at 9-
10.



                                         5
417   (4th      Cir.    2014)     (providing          standard     for     bystander

liability).      Thus, he has forfeited appellate review of this

claim.   See 4th Cir. R. 34(b).

      Accordingly,      we     affirm    the    district      court’s      grant   of

summary judgment with respect to Bacon’s deliberate indifference

claim against Rose, Brinkley, and White; vacate the order with

respect to Bacon’s excessive force claim against Wood and Webb;

and   remand     the    case     to     the    district      court   for     further

proceedings.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and    argument      would    not   aid   the   decisional

process.

                                                                 AFFIRMED IN PART,
                                                                  VACATED IN PART,
                                                                      AND REMANDED




                                          6